United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-1578WM
                                  _____________

United States of America,                  *
                                           *    On Appeal from the United
             Appellee,                     *    States District Court
                                           *    for the Western District
      v.                                   *    of Missouri.
                                           *
Aaron Coppenbarger,                        *    [Not To Be Published]
                                           *
             Appellant.                    *

                                    ___________

                            Submitted: December 29, 1999
                                Filed: January 18, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Aaron Coppenbarger appeals from the final judgment entered in the District
Court1 upon his guilty plea to conspiring to manufacture methamphetamine, in violation
of 21 U.S.C. § 846. The District Court sentenced Coppenbarger to ten years and one
month imprisonment and five years supervised release. For reversal, Coppenbarger
argues the District Court erred in denying his motion seeking a substantial-assistance


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
downward departure. We grant the government’s motion to supplement the record on
appeal. For the reasons discussed below, we affirm the judgment of the District Court.

       First, the District Court did not err in refusing to grant the downward departure
sua sponte. See United States v. Wilkerson, 179 F.3d 1083, 1085 (8th Cir. 1999);
United States v. Kelly, 18 F.3d 612, 617 (8th Cir. 1994). Nor did the District Court err
in not compelling the government to file a substantial-assistance departure motion in
the absence of a substantial threshold showing that the government’s refusal to file the
motion was in bad faith, irrational, or based on an unconstitutional motive. See
Wilkerson, 179 F.3d at 1086. Coppenbarger’s bare allegations that he provided
substantial assistance did not make the required showing. See Wade v. United States,
504 U.S. 181, 186 (1992). Finally, the District Court did not improperly rely on the
possibility that the government would in the future file a motion for reduction of
sentence under Federal Rule of Criminal Procedure 35(b), as Coppenbarger failed to
demonstrate any right to a substantial-assistance motion at sentencing. See United
States v. Licona-Lopez, 163 F.3d 1040, 1043 (8th Cir. 1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-